Case 1:20-cv-00175-JAW Document 22-3 Filed 05/29/20 Page 1 of 4                    PageID #: 523




                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MAINE

 JOSEPH A. DENBOW and SEAN R.
 RAGSDALE, on their own and on behalf of a
 class of similarly situated persons,

                       Petitioners,                 Case No. 20-cv-00175-JAW
        v.

 RANDALL A. LIBERTY, Commissioner of
 Maine Department of Corrections in his
 official capacity, MAINE DEPARTMENT
 OF CORRECTIONS,

                        Respondents.


                         DECLARATION OF BRANDON GROSS
I, Brandon Gross, am over the age of 18 and fully competent to make the following declaration:
   1. I am currently incarcerated in the Maine Department of Corrections (DOC), at the Bolduc
      Correctional Facility, which we sometimes call “the Farm.” My DOC number is 63136. I
      am 29 years old and am diagnosed with asthma, which I understand places me at higher
      risk for severe illness or death from COVID-19.
   2. I am incarcerated for unlawful possession of cocaine, with a two-year sentence. My
      earliest release date is January 14, 2021.
   3. I am scared that I could get sick or die in prison before my release date.
Medical Conditions and History
   4. I have asthma and have had it since I was a kid. I have an albuterol rescue inhaler and
      often experience shortness of breath and other symptoms of asthma. The heat and
      wearing the mask have only made my symptoms worse. When my asthma flares up even
      more, I need nebulizer treatments. I believe that medical has me listed as having
      shortness of breath, which I have, as well as asthma.
   5. When I get a cold or allergies, my asthma flares up and I sometimes get so stuffed up that
      I can’t breathe. I get chest pains and shortness of breath and everything feels tight and
      hard to breath.
   6. I am also diagnosed with ADHD, bipolar disorder, and Meniere’s disease, which includes
      vertigo, tinnitus, and hearing loss in my left year. For these diagnoses, I am prescribed
      with Wellbutrin (for ADHD symptoms), Geodon (for bipolar), Meclizine (for nausea and
      dizziness), and a few other medications for fibromyalgia and fluid in my ear.




                                                1
Case 1:20-cv-00175-JAW Document 22-3 Filed 05/29/20 Page 2 of 4                    PageID #: 524




Home Confinement
   7. I am classified by DOC as “community” status. I had just been approved for work release
      when everything got shut down.
   8. I have applied for home confinement to go live in a sober house. The best place for me to
      go would be to live with my mom and dad, who have room in their house for me to
      physically distance there. But people don’t seem to get approved for home confinement
      unless they’re going to work or a treatment house, so I put the sober house in my
      application.
   9. Every time I ask my caseworker or other DOC staff about my application, they say I’m
      bothering them. My caseworker said “the more you ask, the more we’re not going to give
      it to you.” The Director also said I would not get home confinement if I kept “bothering
      his staff.” So I stopped asking.
   10. The prison has said I am eligible for home confinement, but my application is still
       waiting to be approved.
   11. I know that a lot of people here have been denied home confinement. Of all the people
       who have applied for home confinement at Bolduc (which is a minimum and community
       level facility), most people have been denied. Maybe one or two people got home
       confinement and they only had about 20 days left on their sentences.
   12. I have been told that the home confinement application process usually takes four to six
       weeks before it is possible to get approved.
Conditions in the Prison
   13. There was a staff member at Bolduc who tested positive for COVID-19, several weeks
       ago. This staff member was around multiple inmates before he developed symptoms. But
       the prison never tested any prisoners. They quarantined one person for a few days (not
       fourteen days) at the Maine State Prison. They brought him back to Bolduc after just a
       few days without being tested. Aside from that, nobody was quarantined. All they did
       was come to take our temperatures, and then left.
   14. I wrote a grievance about how there is no social distancing in here and how DOC did not
       take any precautions after the positive test, and that I am at risk because of my asthma.
       DOC denied the grievance for a procedural reason (because they said it addressed more
       than one topic). The Commissioner approved the denial.
   15. It is impossible to social distance in Bolduc. There are about 120 people in my dorm and
       120 people in the dorm across the way. Within the dorms, we share toilets, sinks,
       showers, and common areas.
   16. The cells are not very big and they’re shared between four to six people. It is impossible
       to stay six feet apart in the cells.
   17. There are four “walks” in each dorm. There are two phones on each walk, which are not
       six feet apart and are not cleaned between uses. There are shared bathrooms (with toilets,
       sinks, and showers) on each walk, with each one shared among about forty people. But
       with 120 people in the dorm, there is no restriction on people using a bathroom from a
       different walk. Toilets, sinks, and showers are not cleaned between each use.

                                                2
Case 1:20-cv-00175-JAW Document 22-3 Filed 05/29/20 Page 3 of 4                    PageID #: 525




   18. The only place for us to wash our hands is in the shared bathrooms. There is no alcohol-
       based hand sanitizer available to prisoners.
   19. The only time you can social distance is outside, but we are only allowed to go outside
       during some parts of the day.
   20. I have no idea whether other prisoners or staff could have the virus, and, for most people,
       I do not think that DOC knows either. Nobody in my dorm has been tested. As for prison
       staff, DOC does not provide us with information about testing (except for the one
       positive test several weeks ago). Some guards periodically stay home and I do not know
       whether that is because they have symptoms of the disease. One of the officers on the
       night shift coughs all night and never wears a mask.
   21. I have read that COVID-19 can live on surfaces for days and I am afraid that the virus
       could be living on surfaces throughout the dorm (including in the common areas and
       shared bathrooms). The dorm is supposed to be cleaned by prisoners twice a day, but
       there is no supervision to make sure they’re actually doing it, or are doing a thorough job.
       There is no bleach or bleach-based materials to clean. Instead, DOC provides a “neutral”
       pink cleaner. There has not been any change in the cleaning materials since we learned
       about COVID-19.
   22. All prison staff and prisoners now have access to masks, but most staff do not wear
       masks most of the time. The masks that are provided to prisoners look like they are made
       of the same material as our boxer shorts. Even when I go into my caseworker’s office, he
       does not put on a mask.
   23. Even though I try to stay away from other people as much as possible, there are many
       times each day when I cannot avoid close contact with other people.
          a. When I wake up in my cell, I am surrounded by three other people in double bunk
             beds. None of us wear masks when we sleep.
          b. We go to the meal hall three times a day. They call each walk (about 40 people)
             separately, but sometimes they call us back to back. It’s a small dining area and
             we can’t physically distance. We can sit about four feet (tops) away from others.
             They have tape marked out by six feet but nobody follows it because there is not
             enough room. We cannot wear masks when we eat.
          c. When traveling in the facility to go to the meal hall or to get medical care, we
             travel crowded together, all bunched up.
          d. Medical care, including medication, is provided in the administration building. I
             go to get medication three times a day. Sometimes the nurses do not wear gloves
             while passing out medication. There is tape marking out six feet to wait in the
             medication line, but nobody can follow it because there is not enough space. We
             stand one or two feet apart. We wear our masks in line, but cannot wear our
             masks when we are taking our medication.
          e. I also work on grounds crew with about fifteen other prisoners from both dorms,
             plus an officer. We all travel together in a truck and we can’t socially distance. I
             have to keep working otherwise I will lose my good time credit for an earlier
             release.

                                                3
Case 1:20-cv-00175-JAW Document 22-3 Filed 05/29/20 Page 4 of 4                        PageID #: 526




           f. I started taking classes at the library, which is a small space where people come in
              and out and it is impossible to stay six feet apart. Anyone from any dorm could
              come into the library while I am there.
   24. I am afraid that even if other prisoners get sick, they will try to hide it (and infect the rest
       of us) because they’re afraid of getting quarantined or getting sent up to the Maine State
       Prison. If someone gets sick or they think they’re sick, DOC will quarantine your entire
       cell. Your cell mates don’t want to get quarantined, so they pressure people not to report
       symptoms. I have heard people, including my cell mates, say they will not report
       symptoms because they do not want to get quarantined.
   25. DOC tries to keep us limited to our dorm for the most part, but we mix dorms during
       work on the grounds crew. Plus I am worried that the staff could quickly spread the
       disease between the dorms. Officers congregate together (often without masks) and then
       travel to and from the different dorms. Not to mention that the staff travel to and from the
       community every day. Most days, rovers and caseworkers go dorm to dorm. Some
       caseworkers never wear masks even though they travel throughout the entire facility.
   26. If someone gets COVID-19 here, it’s going to go through like wildfire. And it’s going to
       be the staff who bring it in.
   27. I have provided authority to use my electronic signature for this declaration.
   28. I declare under penalty of perjury that the foregoing is true and correct.


   Dated May 29, 2020
                                               /s/ Brandon Gross
                                               Brandon Gross




                                                  4
